--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (this “Agreement”) is entered into as of July
24, 2013 by and among Genesis Biopharma, Inc., a Nevada corporation (“Genesis”),
Lion Biotechnologies, Inc., a Delaware corporation (“Lion”), Genesis Biopharma
Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Genesis
(“Merger Sub”) and Manish Singh and Sanford J. Hillsberg as the stockholders of
Lion (the “Stockholders”).
 
WHEREAS, the Boards of Directors of each of Genesis, Lion and Merger Sub have
determined it to be in the best interests of each of the parties and their
respective stockholders to merge Merger Sub with and into Lion (the “Merger”)
pursuant to the Nevada Revised Statues and the General Corporation Law of the
State of Delaware;
 
WHEREAS, by executing this Agreement, the parties intend to adopt a plan of
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended, and to cause the Merger to qualify as a tax free
reorganization thereunder;
 
WHEREAS, the respective Boards of Directors of Genesis, Lion and Merger Sub and
the Stockholders have adopted and approved this Agreement;
 
WHEREAS, pursuant to the Merger, among other things, all outstanding shares of
common stock, par value $0.0001 per share, of Lion (the “Lion Common Stock”)
shall be cancelled and converted into the right to receive the Merger
Consideration (as defined below) upon the terms and subject to the conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants set forth herein, and other good and valuable consideration (the
receipt and adequacy of which are hereby acknowledged), the parties hereby agree
as follows:
 
1.           Merger.  At the Effective Date (as defined below) and upon the
terms and conditions of this Agreement and applicable Nevada law and Delaware
law, Merger Sub shall be merged with and into Lion, the separate corporate
existence of Merger Sub shall cease and Lion under the name “Lion
Biotechnologies Acquisition Corp.” shall continue as the surviving corporation
(the “Surviving Corporation”).
 
2.           Effective Date; Effect of the Merger.  The Merger shall become
effective upon the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware (the “Effective Date”).  At the Effective Date,
the Surviving Corporation shall continue as a wholly-owned subsidiary of
Genesis.  In addition, at the Effective Date, all property, rights, privileges,
powers and franchises of Lion and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of Lion and Merger Sub
(including all liabilities and obligations under applicable immigration laws)
shall become the debts, liabilities and duties of the Surviving Corporation.
 
3.           Governing Documents.  At the Effective Date:
 
a.           Certificate of Incorporation.  The certificate of incorporation of
the Surviving Corporation shall be amended and restated in its entirety to read
as the certificate of
 


 
 

--------------------------------------------------------------------------------

 


incorporation of Merger Sub as in effect immediately prior to the Effective
Date; provided, however, that Article I of the certificate of incorporation of
the Surviving Corporation shall be amended to read as follows: “The name of the
corporation is Lion Biotechnologies, Inc.”
 
b.           Bylaws.  The bylaws of the Surviving Corporation shall be amended
and restated to be identical to the bylaws of Merger Sub immediately prior to
the Effective Date, except that all references to Merger Sub in the bylaws of
the Surviving Corporation shall be changed to refer to “Lion Biotechnologies,
Inc.”.
 
4.           Directors and Officers.  At the Effective Date, the directors and
officers of Merger Sub immediately prior to the Effective Date shall be the
directors and officers of the Surviving Corporation, to serve until their
respective successors are duly elected or appointed and qualified.
 
5.           Merger Consideration.
 
a.           Closing Consideration.  Pursuant to the Merger, each share of Lion
Common Stock that is issued and outstanding immediately prior to the Effective
Date shall be cancelled and converted into the right to receive (i) an aggregate
of 134,000,000 shares of validly issued, fully paid and nonassessable shares of
common stock, par value $0.00004166 per share (the “Genesis Common Stock”) of
Genesis (“the “Closing Consideration”), with each Stockholder receiving his or
her pro rata share of such Closing Consideration, based on his or her percentage
ownership of Lion Common Stock immediately prior to the Effective Date as set
forth in Exhibit A attached hereto (the “Pro Rata Share”); (ii) the Financing
Earn-Out (as defined below); and (iii) the Market Cap Earn-Out (as defined
below).
 
i.           Genesis Share Repurchase Option.  Upon the voluntary termination of
Manish Singh’s service to Genesis on or before the twelve (12)-month anniversary
of the Effective Date, Genesis shall have the option (the “Share Repurchase
Option”) to repurchase from the Stockholders up to (i) 100,500,000 shares of
Genesis Common Stock until the three-month anniversary of the Effective Date;
(ii) 67,000,000 shares of Genesis Common Stock until the six-month anniversary
of the Effective Date and 33,500,000 shares of Genesis Common Stock until the
twelve-month anniversary of the Effective Date.  Genesis may exercise the Share
Repurchase Option by written notice to the Stockholders within sixty (30) days
after such voluntary termination.  Payment by Genesis to the Stockholders shall
be made in cash or by check within sixty (30) days after the date of the mailing
of the written notice of exercise of the Share Repurchase Option.  The purchase
price per share for the Genesis Common Stock being repurchased shall be equal to
the lesser of (a) $0.02, as appropriately adjusted for any stock split, reverse
stock split, recapitalization or the like, or (b) the fair market value of
Genesis Common Stock on the date of repurchase.  Within thirty (30) days after
payment by Genesis, the Stockholders shall deliver to Genesis for cancellation
the shares of Genesis Common Stock that Genesis has repurchased.
 
b.           Financing Earn-Out.  For the twelve (12)-months following the
Effective Date, for each $1,000,000 of gross proceeds received by Genesis from
any financings or licensing or other similar transactions, the Stockholders
shall receive their Pro Rata Share of an aggregate of 4,500,000 shares of
Genesis Common Stock, up to a maximum of 67,500,000
 


 
2

--------------------------------------------------------------------------------

 


shares of Genesis Common Stock (the “Financing Earn-Out”).  Notwithstanding the
foregoing, any equity financing amounts received by Genesis from Alpha Capital
Anstalt, Ayer Capital Partners Master Fund, L.P. (“Ayer”), Bristol Investment
Fund, Ltd. (“Bristol”), or any of the foregoing entity’s affiliates, shall not
count towards the achievement of the Financing Earn-Out.
 
c.           Market Cap Earn-Out.  For the eighteen (18) months following the
Effective Date, in the event that (i) the closing price per share of Genesis
Common Stock equals or exceeds $0.04, as appropriately adjusted for any stock
split, reverse stock split, recapitalization or the like, and (ii) $100,000 of
Genesis Common Stock is traded for any ten (10) out of thirty (30) consecutive
trading days, as determined in good faith by a majority of the Board of
Directors of Genesis, the Stockholders shall receive their Pro Rata Share of an
aggregate of 67,500,000 shares of Genesis Common Stock (the “Market Cap
Earn-Out” and, together with the Closing Consideration and the Financing
Earn-Out, the “Merger Consideration”).
 
6.           Stock Certificates.  All of the outstanding stock certificates
which prior to the Effective Date represented shares of Lion Common Stock shall
be deemed for all purposes to evidence ownership of and to represent the Merger
Consideration into which the shares of Lion Common Stock represented by such
certificates have been converted as herein provided.
 
7.           Representations and Warranties of Lion.  Lion hereby represents to
Genesis and Merger Sub that the following representations and warranties are
true, correct and complete as of the date hereof and will be true, correct and
complete as of the Effective Date:
 
a.           Organization and Good Standing.  Lion is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware.  Lion has the corporate power to own its properties and to carry on
its business as now being conducted and as proposed to be conducted.  Lion has
delivered or made available to Genesis a true and correct copy of the
certificate of incorporation and bylaws of Lion.  Lion is not in violation of
any of the provisions of its certificate of incorporation or bylaws.
 
b.           Authorization.  Lion has all requisite corporate power and
authority to enter into, execute, deliver and perform its obligations under this
Agreement and to consummate the Merger and the other the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Lion.  The Board of
Directors of Lion and the Stockholders have unanimously approved this Agreement
and the Merger.  This Agreement has been duly executed and delivered by Lion and
constitutes the valid and binding obligation of Lion enforceable against Lion in
accordance with its terms, except that such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors’ rights generally, and is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The execution and delivery of this Agreement
by Lion does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of, or default under (with
or without notice or lapse of time, or both), or give rise to a
 


 
3

--------------------------------------------------------------------------------

 


right of termination, cancellation or acceleration of any obligation or loss of
any benefit under any provision of the certificate of incorporation or bylaws of
Lion.
 
c.           Capitalization.  The authorized capital stock of Lion consists of
24,000,000 shares of Lion Common Stock and 1,000,000 shares of Lion Preferred
Stock, of which there were issued and outstanding immediately prior to the
Effective Date, 10,000,000 shares of Lion Common Stock and no shares of Lion
Preferred Stock.  All outstanding shares of Lion Common Stock are duly
authorized, validly issued, fully paid and non-assessable and are free of any
lien other than any lien created by or imposed upon the holders thereof, and are
not subject to preemptive rights or rights of first refusal created by statute,
the certificate of incorporation or bylaws of Lion or any agreement to which
Lion is a party or by which it is bound.
 
d.           Capital Stock of Others.  Lion does not directly or indirectly own
any equity or similar interest in, or any interest convertible or exchangeable
or exercisable for, any equity or similar ownership interest in, any
corporation, partnership, joint venture or other business association or entity.
 
e.           Options, Warrants and All Other Rights to Purchase
Stock.  Immediately prior to the Effective Date, there is no outstanding option,
warrant or other right to purchase shares of Lion Common Stock.
 
f.           No Liabilities; No Material Operations.  Lion has not incurred, nor
do there exist, any material obligations or liabilities of any nature (matured
or unmatured, fixed or contingent).  Lion has not conducted any material
operations since its formation in the State of Delaware on November 20, 2012.
 
8.           Representations and Warranties of Genesis and Merger Sub to Lion
and Dr. Singh.  Genesis and Merger Sub hereby jointly and severally represent
and warrant to Lion and Dr. Singh as follows, which representations and
warranties are true, correct and complete as of the date hereof and will be
true, correct and complete as of the Effective Date:
 
a.           Organization and Power; Subsidiaries and Investments.  Each of
Genesis and Merger Sub is a corporation duly organized, validly existing and in
good standing under the laws of the state of their incorporation.  Those
jurisdictions are the only jurisdictions in which the ownership of properties or
the conduct of its business requires Genesis or Merger Sub to be so qualified,
except where the failure to be qualified would not result in Genesis incurring
any material liability.  Genesis and Merger Sub have all requisite power and
authority to own their assets and carry on their business as now
conducted.  Genesis and Merger Sub have all requisite power and authority to
execute and deliver this Agreement and the other agreements contemplated hereby
and to perform their obligations hereunder and thereunder.  The articles or
certificate of incorporation and bylaws of Genesis and the Merger Sub which have
previously been furnished to Lion reflect all amendments thereto and are correct
and complete in all respects.  Genesis has one subsidiary, the Merger Sub, and
has no other subsidiaries.  Genesis does not own or control (directly or
indirectly) any partnership interest, joint venture interest, equity
participation or other security or interest in any person.
 


 
4

--------------------------------------------------------------------------------

 


b.           Authorization.  The execution, delivery and performance by Genesis
and Merger Sub of this Agreement, the other agreements contemplated hereby and
each of the transactions contemplated hereby or thereby will be duly and validly
authorized by all requisite corporate action (including any approvals by the
stockholders of Genesis and Merger Sub) and no other act or proceeding on the
part of Genesis or the Merger Sub or their boards of directors is necessary to
authorize the execution, delivery or performance by Genesis and the Merger Sub
of this Agreement or any other agreement contemplated hereby or the consummation
of any of the transactions contemplated hereby or thereby.  This Agreement has
been duly executed and delivered by Genesis and the Merger Sub and this
Agreement constitutes, and the other agreements contemplated hereby upon
execution and delivery by Genesis and the Merger Sub will each constitute, a
valid and binding obligation of Genesis and the Merger Sub, enforceable against
Genesis and the Merger Sub in accordance with its terms.
 
c.           Capitalization.  Genesis's authorized capital stock consists of
1,800,000,000 shares of Common Stock, of which 1,375,381,197 shares are issued
and outstanding.  All of the issued and outstanding shares of Genesis Common
Stock have been duly authorized, are validly issued, fully paid and
nonassessable and none were issued in violation of the preemptive rights of any
Person.  The only shareholder of the Merger Sub is Genesis.  All of the
outstanding capital stock of the Merger Sub is owned by Genesis, free and clear
of any liens.  There are no outstanding or authorized options, warrants, rights,
contracts, pledges, calls, puts, rights to subscribe, conversion rights or other
agreements or commitments to which Genesis or the Merger Sub is a party or which
is binding upon Genesis and the Merger Sub providing for the issuance,
disposition or acquisition of any of its equity or any rights or interests
exercisable therefor except as set forth in Exhibit B attached hereto.
 
d.           No Breach.  The execution, delivery and performance by Genesis and
Merger Sub of this Agreement and the other agreements contemplated hereby and
the consummation of each of the transactions contemplated hereby or thereby will
not (a) violate, result in any breach of, constitute a default under, result in
the termination or acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under the articles or
certificate of incorporation or bylaws of Genesis or Merger Sub, any material
law, any material order or any material contract to which Genesis or the Merger
Sub or their assets is bound; (b) result in the creation or imposition of any
lien upon any assets or any of the equities of Genesis; or (c) require any
material authorization, consent, approval, exemption or other action by or
notice to any governmental agency or other person under the provisions of any
material law, material order or any material contract by which Genesis or Merger
Sub or their assets is bound.
 
e.           SEC Filings.  As of their respective filing dates, the Genesis’s
SEC filings complied in all material respects with the requirements of the
Securities Exchange Act of 1934 Act and the Securities Act of 1933.  With the
exception of the late filing of the applicable Form 10-Qs and Form 10-K for
periods ending on or after September 30, 2012, Genesis has to its knowledge
timely filed with the SEC all filings required by those laws and has provided
all certifications of its officers which are required by Sarbanes-Oxley and the
rules and regulations promulgated in connection therewith, as such rules and
regulations have been enacted by the SEC.  To Genesis’s knowledge, all material
contracts filed as exhibits to Genesis’s SEC filings are in full force and
effect, except those which have expired or been terminated in accordance
 


 
5

--------------------------------------------------------------------------------

 


with their terms, and Genesis is not to its knowledge in material default
thereof.  None of the Genesis’s SEC filings, as of their respective dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; provided, however, that Genesis makes no representations or
warranties as to the information contained in or omitted from Genesis’s SEC
filings in reliance upon and in conformity with information furnished to Genesis
by or on behalf of counterparties to the material contracts included in the
Genesis’s SEC filings.
 
f.           Liabilities.  The Company’s unaudited balance sheet dated June 30,
2013 reflects all of the material liabilities of the Company as of that
date.  Neither Genesis nor Merger Sub has incurred any material liability
subsequent to June 30, 2013.
 
9.           Covenants of Genesis.  Genesis covenants and agrees that it will
take the following actions, which will each be a condition to the obligations of
Lion and Dr. Singh to consummate the transactions contemplated by this
Agreement:
 
a.           Employment Agreement.  By no later than the Effective Date, enter
into an employment agreement with Manish Singh in substantially the form
attached hereto as Exhibit C.
 
b.           Lock-Up.  By no later than the Effective Date cause Dr. Singh,
Bristol and Ayers to enter into a lock-up agreement with Genesis pursuant to
which such stockholders will be prohibited from directly or indirectly offering,
selling, assigning, transferring, pledging, contracting to sell, or otherwise
disposing of, any shares of Genesis Common Stock from the Effective Date until
the twelve (12)-month anniversary of the Effective Date.
 
c.           Board Composition.  By no later than the Effective Date cause the
Board of Directors and stockholders of Genesis to reconstitute the Genesis Board
of Directors to consist of Manish Singh, Merrill McPeak, Jay Venkatesan and
Sanford Hillsberg in accordance with the procedures set forth in the
organizational documents of Genesis; provided, however, that the addition to the
Genesis Board of Directors of the foregoing directors who are not currently
directors, and the resignation of the current directors stepping off the Board
of Directors may be delayed by up to twenty (20) days following the Effective
Date if such addition requires the filing of a Schedule 14(f)1 with the SEC.
 
d.           Option Plan.  Within thirty (30) days after the Effective Date,
adopt a stock option plan whereby 10% of the issued and outstanding Genesis
Common Stock as of the date of adoption will be reserved for grants of stock
options to members of the Board of Directors, employees and consultants of
Genesis.
 
e.           Name Change.  Within thirty (30) days after the Effective Date,
file an amendment to its certificate of incorporation and any other required
documentation with the State of Nevada in order to change the name of Genesis to
“Lion Biotechnologies, Inc.”.
 
10.           Covenant of Manish Singh.  Dr. Singh covenants and agrees that he
will, within twelve (12) months of the Effective Date, invest at least $200,000
in Genesis, either in the open market or at the time of an equity financing; it
being understood that the investment by Dr. Singh
 


 
6

--------------------------------------------------------------------------------

 


shall not count towards the achievement of the Financing Earn Out and that the
foregoing investment obligation shall terminate upon Dr. Singh’s ceasing to
serve as the Chief Executive Officer of Genesis.
 
11.           Further Assurances.  From time to time, as and when required by
any party hereto, there shall be executed and delivered on behalf of the other
parties such deeds and other instruments, and there shall be taken or caused to
be taken such further actions, as shall be appropriate or necessary in order to
vest, perfect or confirm, of record or otherwise, in Genesis or the Surviving
Corporation, the title to and possession of all the property, interests, assets,
rights, privileges, immunities, powers, franchises and authority of Lion, and
otherwise to carry out the purposes of this Agreement. The officers and
directors of Genesis and the Surviving Corporation are fully authorized in the
name and on behalf of Lion to take any and all such action and to execute and
deliver any and all such deeds and other instruments.
 
12.           Regulatory Filings.  In the event that this Agreement and the
Merger shall be duly authorized, each of the parties hereby stipulate that they
will cause to be executed and filed and/or recorded any document or documents
prescribed by the laws of the State of Nevada and the State of Delaware, and
that they will cause to be performed all necessary acts therein and elsewhere to
effectuate the Merger.
 
13.           Government Fees and Franchise Taxes.  Each of Genesis and the
Surviving Corporation hereby covenants and agrees to assume responsibility for
the payment of all fees and franchise taxes required by law, and each of Genesis
and the Surviving Corporation further covenants and agrees to pay any and all
such fees and franchise taxes, if the same are not timely paid.
 
14.           Amendment.  This Agreement may be amended in any manner as may be
determined in the judgment of the respective boards of directors of each of the
parties hereto to be necessary, desirable or expedient in order to clarify the
intention of the parties hereto or to effect or facilitate the purposes and
intent of this Agreement.
 
15.           Abandonment.  At any time before the Effective Date, this
Agreement may be terminated and the Merger may be abandoned by the board of
directors of any of the parties hereto.
 
16.           Counterparts.  In order to facilitate the filing and recording of
this Agreement, the same may be executed in any number of counterparts, each of
which shall be deemed to be an original.
 
17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of State of Delaware without regard to its conflict
of law rules.
 


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.
 
GENESIS:
GENESIS BIOPHARMA, INC.
 
By:           /s/Merrill
McPeak                                                        
Name:           General Merrill
McPeak                                                         
Title:           Interim Chief Executive
Officer                                                         
 
 
MERGER SUB:
 
GENESIS BIOPHARMA MERGER SUB, INC.
 
 
 
 
By:           /s/Merrill
McPeak                                                        
Name:           General Merrill
McPeak                                                         
Title:           President                                                         
 
 



[Signature page to Merger Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 
LION:
 
LION BIOTECHNOLOGIES, INC.
 
 
 
 
By:           /s/ Manish
Singh                                                        
Name:           Manish
Singh                                                         
Title:           President and
CEO                                                         
 
 
STOCKHOLDERS OF LION:
 
 
 
/s/ Manish
Singh                                                                   
Manish Singh
 
 
/s/ Sanford
Hillsberg                                                                   
Sanford Hillsberg
 
 

 


[Signature page to Merger Agreement]
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Lion Biotechnologies, Inc. Stockholders
 
Name of Stockholder
Shares
Pro Rata Share
     
Manish Singh
9,000,000
90%
Sanford J. Hillsberg
1,000,000
10%
Total
10,000,000
100%




   
.6



 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
Outstanding options, warrants and rights to receive or purchase Genesis Common
Stock
 
 
·
40,000,000 shares of common stock reserved for Alpha Capital Anstalt

 
 
·
100,000 shares of common stock underlying a warrant held by Emmes Group
Consulting LLC

 
 
·
9,475,000 shares of common stock reserved for issuance under the stock option
plan

 


 


 
 
 

--------------------------------------------------------------------------------

 


Exhibit C


Employment Agreement


[See attached]


 
 

--------------------------------------------------------------------------------

 

EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective July 23,
2013 (the “Effective Date”), by and between Genesis Biopharma, Inc., a Nevada
corporation  (the “Company”), and Manish Singh (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).
 
WHEREAS, the Company desires to retain the services of Executive as its Chairman
of the Board and Chief Executive Officer.
 
WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;
 
WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:
 
1.           Employment.  Effective commencing as of the Effective Date, the
Company hereby employs Executive, and Executive hereby accepts such employment,
upon the terms and conditions set forth herein.
 
2.           Duties.
 
1.2           Position.  Executive shall be employed by the Company in the
position of Chairman of the Board and Chief Executive Officer.  Executive shall
have the duties and responsibilities assigned by the Company’s Board of
Directors (the “Board”).  Executive shall perform faithfully and diligently such
duties as are reasonable and customary for Executive’s position, as well as such
other duties as the Board shall reasonably assign from time to time.  Executive
shall perform his duties at the Company’s corporate headquarters, which shall be
located as determined by Executive in the Woodland Hills/Calabasas, California
area.
 
1.3           Best Efforts/Full-Time.
 
 
i)
Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of his time during normal
business hours to advance the interests of the Company.  Executive will abide by
all policies and decisions made by the Company, as well as all applicable
federal, state and local laws, regulations or ordinances.  Executive will act in
the best interest of the Company at all times. Executive further understands and
agrees that Executive has a fiduciary duty of loyalty to the Company and that
Executive will take no action which in any way harms the business, business
interests, or reputation of the Company.

 

 
1

--------------------------------------------------------------------------------

 

 
ii)
Executive agrees that Executive will not directly engage in competition with the
Company at any time during the existence of the employment relationship between
the Company and Executive.

 
 
iii)
Executive agrees that, during the term of this Agreement, Executive shall work
exclusively for the Company.  Consequently, Executive agrees to not accept
employment, of any kind, from any person or entity other than the Company, and
to not perform duties or render services to any person or entity other than the
Company, provided, however, that Executive may, subject to prior disclosure to
the Board of the Company, provide non-executive services, including serving on a
board of directors, to any person or entity so long as such person or entity
does not compete with the Company or otherwise compete, directly with the
Company’s business of developing and marketing therapies based on T-cells and
T-cell engineering based immunotherapy.

 
 
iv)
Executive understands and agrees that any information, funds, or property
received or developed by Executive during Executive’s employment with the
Company that is related to the Company’s business is or shall become the sole
property of the Company. Accordingly, Executive understands and agrees that
Executive shall immediately turn over all of the foregoing information, funds,
or property that comes into Executive’s possession during Executive’s employment
with the Company, upon the Company’s request.

 
3.           At-Will Employment.  Executive’s employment with the Company will
be “at-will” and will not be for any specific period of time.  As a result,
Executive is free to resign at any time, for any or no reason, as Executive
deems appropriate.  The Company will have a similar right and may terminate
Executive’s employment at any time, with or without cause.   Executive’s and the
Company’s respective rights and obligations at the time of termination are
outlined below in Section 6 of this Agreement.
 
4.           Compensation.
 
1.4           Base Salary.  As compensation for the proper and satisfactory
performance of all duties to be performed by Executive hereunder, the Company
shall pay to Executive a Base Salary of $34,000 per year, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and authorized payroll deductions, payable on a prorated basis
as it is earned, in accordance with the normal payroll practices of the
Company.  Once the Company successfully raises an aggregate of $1,000,000 in one
or multiple financings or licensing or other similar transactions, the
Executive’s Base Salary per year shall be increased to
$350,000.  Notwithstanding the foregoing, any equity financing amounts received
by the Company from Alpha Capital Anstalt, Ayer Capital Partners Master Fund,
L.P., Bristol Investment Fund, Ltd., or any of the foregoing entity’s
affiliates, shall not count towards the achievement of the $1,000,000 raise.
 

 
2

--------------------------------------------------------------------------------

 

1.5           Incentive Compensation. Executive will be eligible to participate
in the Company’s annual incentive compensation program (“Incentive Plan”)
applicable to Executive’s position, as approved by the Board (the year in which
the program is implemented, the “Plan Year”).  The target potential amount
payable to Executive under the Incentive Plan, if earned, shall be 30% of
Executive’s Base Salary earned during the applicable calendar year.
 
Compensation under the Incentive Plan (“Incentive Compensation”) will be
conditioned on the satisfaction of individual and Company objectives, as
established in writing by the Company, and the condition that Executive is
employed by Company on the Incentive Compensation payment date, which shall be
on or before March 15th of the year following the Plan Year.  The payment of any
Incentive Compensation pursuant to this Section 4.2 shall be made in accordance
with the normal payroll practices of the Company, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and authorized payroll deductions, and provided Executive satisfies the
conditions for earning the Incentive Compensation.
 
1.6           Performance Review.  The Company will periodically review
Executive’s performance on no less than an annual basis and will make
adjustments to salary or other compensation, as they deem appropriate in their
sole and absolute discretion.
 
1.7           Stock Options.  Executive shall be entitled to receive stock
option grants under the Company’s stock option plan commencing one year after
the Effective Date in such amounts and upon such terms as shall be determined by
the Board.
 
1.8           Customary Fringe Benefits.  Executive understands and agrees that
certain employee benefits may be provided to the Executive by the Company
incident to the Executive's employment. Executive will be eligible for all
customary and usual fringe benefits generally available to employees of the
Company subject to the terms and conditions of the Company’s benefit plan
documents. Executive understands and agrees that any employee benefits provided
to the Executive by the Company incident to the Executive's employment are
provided solely at the discretion of the Company and may be modified, suspended
or revoked at any time, without notice or the consent of the Executive, unless
otherwise provided by law.  Moreover, to the extent that these benefits are
provided pursuant to policies or plan documents adopted by the Company,
Executive acknowledges and agrees that these benefits shall be governed by the
applicable employment policies or plan documents.  The benefits to be provided
to Executive shall include group health and dental insurance and participation
in a 401-K plan.
 
1.9           Personal Time Off (“PTO”).  Executive will be eligible to receive
PTO, accrued at 1.25 days/month (annualizing to 15 days/year).  PTO is an
accrued benefit and will be paid out at termination in accordance with the
Company’s standard PTO policies.
 
1.10           Business Expenses.  Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of the Company, including travel-related
expenses.  To obtain reimbursement, expenses must be submitted promptly with
appropriate supporting documentation in accordance with the Company’s policies.
 

 
3

--------------------------------------------------------------------------------

 



 
5.           Confidentiality and Proprietary Agreement.  Executive agrees to
abide by the Company’s Employee Proprietary Information and Inventions Agreement
(the “Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.
 
6.           Termination of Executive’s Employment.
 
1.11           Termination for Cause by the Company. The Company may terminate
Executive’s employment immediately at any time and without notice for
“Cause.”   For purposes of this Agreement, “Cause” shall mean (i) a failure by
Executive to perform any of his material obligations under this Agreement or to
execute and perform in a timely and cooperative manner any directions of the
Board; (ii) the death of Executive or his disability resulting in his inability
to perform his reasonable duties assigned hereunder for a period of 180 days;
(iii) Executive’s theft, dishonesty, or falsification of any Company documents
or records; (iv) Executive’s improper use or disclosure of the Company’s
confidential or proprietary information; or (v) Executive’s conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs Executive’s ability to perform his or her duties hereunder or which in
the Board’s judgment may materially damage the business or reputation of the
Company; provided, however, that prior to termination for cause arising under
clause (i), Executive shall have a period of ten days after written notice from
the Company to cure the event or grounds constituting such cause. Any notice of
termination provided by Company to Executive under this Section 6.1 shall
identify the events or conduct constituting the grounds for termination with
sufficient specificity so as to enable Executive to take steps to cure the same
if such default is a failure by Executive to perform any of his material
obligations under this Agreement.  In the event Executive’s employment is
terminated in accordance with this subsection 6.1, Executive shall be entitled
to receive only the Base Salary and any unearned Incentive Compensation (as
defined in Section 4.1 above) then in effect, prorated to the date of
termination. All other obligations of the Company to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.
 
1.12           Termination Without Cause By The Company/Separation Package.  The
Company may terminate Executive’s employment under this Agreement without Cause
(as defined in Section 6.1 above) at any time on thirty (30) days’ advance
written notice to Executive.  In the event of such termination, Executive will
receive Executive’s Base Salary through the date of termination and a prorated
portion of any Incentive Compensation that was earned under Section 4.2 through
the date of termination.  Upon such termination without cause, any then unvested
stock options granted to Executive by the Company that vest with the passage of
time will become fully vested and Executive shall have twelve months from the
date of termination within which to exercise his vested options.  In addition,
Executive will be eligible to receive a “Severance Payment” equivalent to twelve
months of Executive’s then Base Salary, payable in full within thirty (30) days
after termination, provided that Executive first satisfies the Severance
Conditions.  For purposes of this Agreement, the “Severance Conditions” are
defined as (1) Executive’s execution and non-revocation of a full general
release, in a form acceptable to the Company, releasing all claims, known or
unknown, that Executive may have against the Company arising out of or in any
way related to Executive’s employment or termination of employment with the
Company, and such release has become effective in accordance with its terms
prior to the 30th day following the termination date; and (2) Executive’s
reaffirmation of Executive’s commitment to comply, and actual compliance, with
all surviving provisions of this Agreement.  Following payment of the Severance
Payment, Base Salary and any Incentive Compensation through the date of
termination, all other obligations of the Company to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.
 
1.13           Termination Upon a Change of Control.  For purposes of this
Agreement, “Change of Control” shall mean: (1) a merger or consolidation or the
sale or exchange by the stockholders of the Company of all or substantially all
of the capital stock of the Company, where the stockholders of the Company
immediately before such transaction do not obtain or retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
or
 

 
4

--------------------------------------------------------------------------------

 

other voting equity of the surviving or acquiring corporation or other surviving
or acquiring entity, in substantially the same proportion as before such
transaction; (2) any transaction or series of related transactions to which the
Company is a party in which in excess of fifty percent (50%) of the Company’s
voting power is transferred; or (3) the sale or exchange of all or substantially
all of the Company’s assets (other than a sale or transfer to a subsidiary of
the Company as defined in section 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”)), where the stockholders of the Company immediately
before such sale or exchange do not obtain or retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock or other voting
equity of the corporation or other entity acquiring the Company’s assets, in
substantially the same proportion as before such transaction; provided, however,
that a Change of Control shall not be deemed to have occurred pursuant to any
transaction or series of transactions relating to a public or private financing
or re-financing, the principal purpose of which is to raise money for the
Company’s working capital or capital expenditures and which does not result in a
change in a majority of the members of the Board.  If, within six (6) months
immediately preceding a Change of Control or within twelve (12) months
immediately following a Change of Control, the Executive’s employment is
terminated by the Company for any reason other than Cause, then the Executive
shall be entitled to receive the Severance Payment, and stock option vesting and
exercisability set forth in Section 6.2, provided that Executive first satisfies
the Severance Conditions.  Following payment of the Severance Payment, Base
Salary and any Incentive Compensation through the date of termination, all other
obligations of the Company to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished.
 
1.14           Resignation.  Executive shall have the right to terminate this
Agreement at any time, for any reason, by providing the Company with thirty (30)
days written notice, provided, however, that subsequent to Executive’s
resignation, Executive shall be required to comply with all surviving provisions
of this Agreement.  Executive shall not be entitled to any Severance
Pay.  Executive will only be entitled to receive Executive’s Base Salary earned
up to the date of termination.  Notwithstanding the foregoing, Executive has the
right upon thirty (30) days written notice to the Company to terminate
Executive’s employment for “Good Reason” due to occurrence of any of the
following:  (i) the Company’s requirement that Executive’s principal place of
work relocate more than thirty (30) miles from its headquarters location
initially designated by Executive without the written consent of Executive to
such relocation, (ii) a material adverse change in Executive’s duties and
responsibilities; (iii) any failure by the Company to pay, or any material
reduction by Company of, the base salary or any failure by Company to pay any
Incentive Compensation to which Executive is entitled pursuant to Section 4;
(iv) the Company creates a work environment designed to constructively terminate
Executive or to unlawfully harass or retaliate against Executive; or (v) a
Change of Control occurs in which the Company is not the surviving entity and
the surviving entity fails to offer Executive an executive position at a
compensation level at least equal to Executive’s then compensation level under
this Agreement.  In the event that Executive terminates his employment for Good
Reason, then Executive shall be entitled to receive the Base Salary, any earned
Incentive Compensation, Severance Payment and stock option vesting and
exercisability as if Executive were terminated by the Company without Cause
under Section 6.2, subject to Executive’s compliance with all of the Severance
Conditions.
 

 
5

--------------------------------------------------------------------------------

 



 
1.15           Application of Section 409A.
 
1.15(a)                       Notwithstanding anything set forth in this
Agreement to the contrary, no amount payable pursuant to this Agreement which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
 
 
v)
Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code.  The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code.  However, Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement.  In any event, except for Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, Company shall not be responsible for the payment of any applicable
taxes on compensation paid or provided to Executive pursuant to this Agreement.

 
 
vi)
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Executive’s separation from service shall be paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from
service.  All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

 
 
vii)
Notwithstanding anything herein to the contrary, the reimbursement of expenses
or in-kind benefits provided pursuant to this Agreement shall be subject to the
following conditions: (i) the expenses eligible for reimbursement or in-kind
benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 
 
viii)
For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

 
6

--------------------------------------------------------------------------------

 

7.           General Provisions.
 
1.16           Successors and Assigns.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Company.  Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement.
 
1.17           Waiver.  Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
 
1.18           Attorney’s Fees.  In the event of any dispute or claim relating
to or arising out of Executive’s employment relationship with Company, this
Agreement, or the termination of Executive’s employment with Company for any
reason, the prevailing party in any such dispute or claim shall be entitled to
recover its reasonable attorney’s fees and costs.
 
1.19           Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
1.20           Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Executive has participated in the negotiation of the terms of this
Agreement.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.
 
1.21           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the United States and the internal laws of the
State of California.
 
1.22           Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated:  (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy,
facsimile transmission, or electronic transmission such as e-mail, upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt.  Notice
shall be sent to the addresses set forth below, or such other address as either
party may specify in writing.
 
1.23           Entire Agreement.  This Agreement and the Non-Disclosure
Agreement constitute the entire agreement between the Parties relating to this
subject matter and supersede all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Executive
and the Company.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.
 

 
7 

--------------------------------------------------------------------------------

 



 


 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 
Dated:               
EXECUTIVE:
 
Manish Singh
 
 
 
 
Address:               
  
 
 
Dated:               
COMPANY:
 
Genesis Biopharma, Inc.
 
By:       
Name:
Title:
 





Signature Page to Employment Agreement



 

